DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. US 4,293,085 (Nakajima) and Maeda et al US Pub 5,166,472 (Maeda).
Regarding claims 1, 2 and 5 Nakajima teaches a powder supplying device (10) comprising: 
a storage section (10) including a storage container that includes an interior space in which a powder is stored and a discharge port through which the powder is discharged from the interior space to an exterior; 
a roller (15) an outer peripheral surface of which is rough and which is provided across the interior space and the exterior and configured to rotate in the discharge port; and 
a powder-discharging-amount adjusting section (34-37) that includes a pressing member (plates 34 & 35) which is pressed against the outer peripheral surface of the roller (15), and wherein the pressing member is pressed against a portion of the outer peripheral surface of the roller (FIG. 10), the portion being located below a central axis of the roller (FIG. 10).
Nakajima differs from the instant claimed invention by not explicitly disclosing: the pressing member is formed of an elastic porous body and, wherein the pressing member has a closed cell structure.  However, such a pressing member is well-known. Maeda teaches the pressing member (14) is formed of an elastic porous body and, wherein the pressing member has a closed cell structure (C4 L46-68). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plates (34 & 35) taught by Nakajima so that it is formed of an elastic porous body with a closed cell structure taught by Maeda since Maeda teaches this modification allows developing a latent image with an optimum amount of toner (C3 L33-41).

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. US 4,293,085 (Nakajima), Maeda et al US Pub 5,166,472 (Maeda) and Forlani et al. US 5,581,334 (Forlani).
Regarding claim 3, Nakajima and Maeda teach the powder supplying device according to claim 1. Nakajima and Maeda differ in not disclosing the surface roughness in terms of (Rz). However, this is a known element. Forlani teaches the surface roughness (Rz) of the outer peripheral surface of the roller is between 1 and 4 (C4 L1-10) which makes obvious a roughness of 1 or more and 1000 or less.  It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the roughness taught by Forlani as the roughness for the roller taught by Nakajima since Nakajima is silent in regards to this Specification leaving it to one of ordinary skill to pursue the known options within his or her grasp of which Forlani teaches an option that would yield the predictable outcome of powder developer being transported.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. US 4,293,085 (Nakajima), Maeda et al US Pub 5,166,472 (Maeda) and Makabe et al. US Pub 2018/0181014 (Forlani).
Regarding claim 4, Nakajima and Maeda teach the powder supplying device according to claim 1. Nakajima and Maeda differ in not disclosing an average particle diameter (D) of the powder is 150 µm or more.  However, this is a known specification for powdered developer. Makabe teaches developer average particle diameter from 10 to 150 µm (¶0165). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use developer of 150 µm or more in the devices taught by Nakajima and Maeda since Makabe teaches this is within the known range of one of ordinary skill can anticipate this would yield the predictable result of toner particles with a good coverage rate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. US 4,293,085 (Nakajima), Maeda et al US Pub 5,166,472 (Maeda).
Regarding claim 6, Nakajima and Maeda teach the powder supplying device according to claim 1. Nakajima and Maeda differ the powder-discharging-amount adjusting section includes an urging member that urges the pressing member toward the outer peripheral surface of the roller. However, urging members for positioning elements in image forming devices are well-known. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an urging member that urges the pressing member toward the outer peripheral surface of the roller with the device taught by Nakajima and Maeda since urging members are well-known and would yield the predictable result of an element being positioned.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852